Exhibit 10.17

THIRD AMENDMENT AND MODIFICATION
TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT   (the
“Amendment”) is made effective as of the 23rd day of March, 2007, by and among
INFOLOGIX SYSTEMS CORPORATION (formerly known as Info Logix Inc.), a Delaware
corporation (“Infologix”), OPT ACQUISITION LLC, a Pennsylvania limited liability
company (“Optasia”), EMBEDDED TECHNOLOGIES, LLC, a Delaware limited liability
company (“Embedded” and together with Infologix and Optasia, jointly, severally
and collectively “Borrowers” and each a “Borrower”) and SOVEREIGN BANK (the
“Bank”).

BACKGROUND

A.    Pursuant to that certain Loan and Security Agreement dated March 16, 2006
by and among Borrowers and Bank (as amended by that certain First Amendment and
Modification to Loan and Security Agreement dated August 25, 2006, that Second
Amendment and Modification to Loan and Security Agreement dated October 31, 2006
and as the same may hereafter be amended, modified, supplemented or restated
from time to time, being referred to herein as the “Loan Agreement”), Bank
agreed, inter alia, to extend to Borrowers the following credit facilities: 
(i) a line of credit in the maximum principal amount of Eight Million Five
Hundred Thousand Dollars ($8,500,000.00), (ii) a term loan in the original
principal amount of One Million Five Hundred Thousand Dollars ($1,500,000.00)
and (iii) a term loan in the original principal amount of One Million Dollars
($1,000,000.00).

B.     Borrowers have requested and Bank has agreed to amend the Loan Agreement
in accordance with the terms and conditions contained herein.

C.     All capitalized terms contained herein and not otherwise defined herein
shall have the meanings set forth in the Loan Agreement.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

1.     Waiver of Covenant Defaults.

(a)    Bank hereby waives any Default or Event of Default that exists or may
arise under the Loan Agreement solely as a result of the following events
(collectively, the “Specified Defaults”):

(i)    failure by Borrowers to maintain the Fixed Charge Coverage Ratio set
forth in Section 8.3 of the Loan Agreement as of Borrowers’ fiscal quarter ended
December 31, 2006; and

(ii)   failure by Borrowers to maintain the Minimum Annual Net Income set forth
in Section 8.1 of the Loan Agreement as of Borrowers’ fiscal year ended
December 31, 2006.

(b)   The waivers set forth in Section 1(a) above are given solely in connection
with the Specified Defaults and solely for the periods described therein and
shall not be deemed to be an agreement, obligation or commitment by Bank to
waive Borrower’s compliance with any of the other terms or conditions in any of
the Loan Documents or any other Events of Default, whether now existing or
hereafter arising, including, without limitation, Borrowers’ failure to comply
with the covenants set forth in Sections 8.1 and 8.3 of the Loan Agreement as of
any other date after the date hereof.


--------------------------------------------------------------------------------


2.     Financial Covenants.


(A)         SECTIONS 8.2 OF THE LOAN AGREEMENT IS HEREBY DELETED AND REPLACED
WITH THE FOLLOWING:

“8.2       Minimum Quarterly Net Income. Borrowers shall have Net Income of at
least $0 as of June 30, 2007 and as of the end of the first three (3) fiscal
quarters thereafter of Borrowers measured on a year-to-date basis.”

(b)         Sections 8.3 of the Loan Agreement is hereby deleted and replaced
with the following:

“8.3       Fixed Charge Coverage Ratio. Borrowers shall maintain a Fixed Charge
Coverage Ratio of not less than (i) 1.0 to 1.0 as of Borrowers’ fiscal quarter
ending December 31, 2007 and (ii) 1.2 to 1.0 as of the end of each fiscal
quarter of Borrowers ending thereafter.”

3.     Quarterly Net Income. For the purposes of calculating Borrowers’ Minimum
Quarterly Net Income set forth in Section 8.2 of the Loan Agreement, for
Borrowers’ fiscal quarters ending June 30, 2007 and September 30, 2007 only, the
definition of Net Income shall not include (i) non-cash adjustments required
pursuant to FAS 123R expenses related to options and warrants and other non-cash
expenses and (ii) acquisition related transactional expenses.

4.     Annual Net Income. For the purposes of calculating Borrowers’ Minimum
Annual  Net Income, set forth in Section 8.1 of the Loan Agreement, for
Borrowers’ fiscal year ending December 31, 2007 only, the definition of Net
Income shall not include non-cash adjustments required pursuant to FAS 123R
expenses related to options and warrants and other non-cash expenses.

5.     Pledged Account. Contemporaneously with the execution of this Amendment,
Borrowers shall grant Bank, as additional security for the Bank Indebtedness, a
security interest in certain investment property owned by Borrowers and
maintained with Bank in Account No. INF05268 (the “Pledged Account”). If, at any
time and from time to time, the value of the Pledged Account, as determined by
Bank in its reasonable discretion, is less than Two Million Dollars
($2,000,000.00) (the amount by which the value of the Pledged Account is less
than Two Million Dollars ($2,000,000.00) being referred to herein as a
“Deficiency”), and the Borrowers do not deposit sufficient investment property
to reduce the Deficiency to $0 within three (3) Business Days of written notice
from the Bank that such Deficiency exists, the Bank shall have the right to
institute a reserve (a “Deficiency Reserve”) against the Borrowing Base Amount
in an amount equal to the Deficiency. Upon receipt of evidence, in form and
content reasonably satisfactory to Bank, that Borrowers have complied with the
financial covenants set forth in Section 8 of the Loan Agreement for Borrowers’
fiscal year ending December 31, 2007, and provided that no Event of Default
shall have occurred and be continuing, Bank shall, at the request of Borrowers,
release its lien on the Pledged Account and shall no longer have the right to
institute a Deficiency Reserve (provided that Bank shall continue to have the
right to institute such other reserves from time to time as provided for in the
Loan Agreement).

6.     Pledge Agreement. This Amendment shall not be deemed effective until
receipt by Bank of (a) a Securities Account Pledge Agreement (the “Pledge
Agreement”), in form and content satisfactory to Bank, granting Bank a security
interest in the Pledged Account and (b) all other additional instruments,
documents or information as the Bank may reasonably deem necessary or advisable
to perfect, protect and maintain the security interests in the Pledged Account.

7.     Amendment/References. The Loan Agreement and the Loan Documents are
hereby amended to be consistent with the terms of this Amendment. All references
in the Loan Agreement and the Loan Documents to (a) the “Loan Agreement” shall
mean the Loan Agreement as amended hereby; and (b) the “Loan Documents” shall
include this Amendment, the Pledge Agreement and all other instruments or
agreements executed pursuant to or in connection with the terms hereof.

2


--------------------------------------------------------------------------------


8.     Release. Each Borrower and Guarantor acknowledges and agrees that it has
no claims, suits or causes of action against Bank and hereby remises, releases
and forever discharges Bank, their officers, directors, shareholders, employees,
agents, successors and assigns, and any of them, from any claims, suits or
causes of action whatsoever, in law or at equity, which any Borrower or
Guarantor has or may have arising from any act, omission or otherwise, at any
time up to and including the date of this Amendment.

9.     Additional Documents; Further Assurances. Each Borrower covenants and
agrees to execute and deliver to Bank, or to cause to be executed and delivered
to Bank contemporaneously herewith, at the sole cost and expense of such
Borrower, the Amendment and any and all documents, agreements, statements,
resolutions, searches, insurance policies, consents, certificates, legal
opinions and information as Bank may require in connection with the execution
and delivery of this Amendment or any documents in connection herewith, or to
further evidence, effect, enforce or protect any of the terms hereof or the
rights or remedies granted or intended to be granted to Bank herein or in any of
the Loan Documents, or to enforce or to protect Bank’s interest in the
Collateral. All such documents, agreements, statements, etc., shall be in form
and content acceptable to Bank in its sole discretion. Each Borrower hereby
authorizes Bank to file, at such Borrower’s cost and expense, financing
statements, amendments thereto and other items as Bank may require to evidence
or perfect Bank’s continuing security interest and liens in and against the
Collateral. Each Borrower agrees to join with Bank in notifying any third party
with possession of any Collateral of Bank’s security interest therein and in
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Bank. Each Borrower will cooperate with Bank in
obtaining control with respect to Collateral consisting of deposit accounts,
investment property, letter-of-credit rights and electronic chattel paper.

10.   Further Agreements and Representations. Each Borrower does hereby:

(a)    ratify, confirm and acknowledge that the statements contained in the
foregoing Background and in Section 1 hereof are true and complete and that, as
amended hereby, the Loan Agreement and the other Loan Documents are in full
force and effect and are valid, binding and enforceable against each Borrower
and its assets and properties, all in accordance with the terms thereof, as
amended;

(b)   covenant and agree to perform all of such Borrower’s obligations under the
Loan Agreement and the other Loan Documents, as amended;

(c)    acknowledge and agree that as of the date hereof, no Borrower has any
defense, set-off, counterclaim or challenge against the payment of any Bank
Indebtedness or the enforcement of any of the terms of the Loan Agreement or of
the other Loan Documents, as amended;

(d)   acknowledge and agree that all representations and warranties of each
Borrower contained in the Loan Agreement and/or the other Loan Documents, as
amended, are true, accurate and correct in all material respects on and as of
the date hereof as if made on and as of the date hereof;

(e)    represent and warrant that no Default or Event of Default exists, except
as provided for in Section 1(a) herein;

(f)    covenant and agree that such Borrower’s failure to comply with any of the
terms of this Amendment or any other instrument or agreement executed or
delivered in connection herewith, shall constitute an Event of Default under the
Loan Agreement and each of the other Loan Documents subject to any applicable
notice and cure periods provided for therein; and

(g)    acknowledge and agree that nothing contained herein, and no actions taken
pursuant to the terms hereof, are intended to constitute a novation of any of
the Notes, the Loan Agreement or of any of the other Loan Documents and, except
as specifically set forth in Section 1 hereof, Section 1 of the First Amendment
and Modification to Loan and Security Agreement among Borrowers and the Bank and
Section 1 of the Second Amendment and Modification to Loan and Security
Agreement among

3


--------------------------------------------------------------------------------


Borrowers and Bank, does not constitute a release, termination or waiver of any
existing Event of Default or of any of the liens, security interests, rights or
remedies granted to the Bank in any of the Loan Documents, which liens, security
interests, rights and remedies are hereby expressly ratified, confirmed,
extended and continued as security for all Bank Indebtedness.

Each Borrower acknowledges and agrees that Bank is relying on the foregoing
agreements, confirmations, representations and warranties of each Borrower and
the other agreements, representations and warranties of each Borrower contained
herein in agreeing to the amendments contained in this Amendment.

11.   Fees, Cost, Expenses and Expenditures. Borrowers will pay all of Bank’s
reasonable expenses in connection with the review, preparation, negotiation,
documentation and closing of this Amendment and the consummation of the
transactions contemplated hereunder, including without limitation, fees,
disbursements, expenses and disbursements of counsel retained by Bank and all
fees related to filings, recording of documents, searches, environmental
assessments and appraisal reports, whether or not the transactions contemplated
hereunder are consummated.

12.   No Waiver. Nothing contained herein constitutes an agreement or obligation
by Bank to grant any further amendments to the Loan Agreement or any of the
other Loan Documents. Except as specifically set forth in Section 1 hereof,
Section 1 of the First Amendment and Modification to Loan and Security Agreement
among Borrowers and the Bank and Section 1 of the Second Amendment and
Modification to Loan and Security Agreement among Borrowers and Bank, nothing
contained herein constitutes a waiver or release by Bank of any Event of Default
or of any rights or remedies available to Bank under the Loan Documents or at
law or in equity.

13.   Inconsistencies. To the extent of any inconsistencies between the terms
and conditions of this Amendment and the terms and conditions of the Loan
Agreement or the other Loan Documents, the terms and conditions of this
Amendment shall prevail. All terms and conditions of the Loan Agreement and
other Loan Documents not inconsistent herewith shall remain in full force and
effect and are hereby ratified and confirmed by Borrowers.

14.   Binding Effect. This Amendment, upon due execution hereof, shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

15.   Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
conflict of law principles.

16.   Severability. The provisions of this Amendment and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

17.   Modifications. No modification of this Amendment or any of the Loan
Documents shall be binding or enforceable unless in writing and signed by or on
behalf of the party against whom enforcement is sought.

18.   Headings. The headings of the Articles, Sections, paragraphs and clauses
of this Amendment are inserted for convenience only and shall not be deemed to
constitute a part of this Amendment.

19.   Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original and all of which together shall
constitute the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed the day and year first above written.

 

INFOLOGIX SYSTEMS CORPORATION

 

 

(formerly known as Info Logix Inc.)

 

 

By:

 

/s/ David T. Gulian

 

 

 

 

 

David Gulian, President

 

 

OPT ACQUISITION LLC

 

 

By:

 

/s/ David T. Gulian

 

 

 

 

 

David Gulian, President

 

 

EMBEDDED TECHNOLOGIES, LLC

 

 

By: INFO LOGIX INC., its sole Member

 

 

By:

 

/s/ David T. Gulian

 

 

 

 

 

David Gulian, President

 

 

SOVEREIGN BANK

 

 

By:

 

/s/ Steven Fahringer

 

 

 

 

 

Steven Fahringer, Vice President

 

The undersigned, intending to be legally bound hereby, consents and agrees to
the foregoing Third Amendment and Modification to Loan and Security Agreement
dated of even date herewith (the “Agreement”), and all terms thereof and further
agrees that (a) such Agreement shall in no way affect or impair the
undersigned’s obligations under that certain Surety Agreement from the
undersigned to Bank dated November 29, 2006 (the “Surety”), or under any other
documents executed or delivered pursuant thereto or in connection therewith and
(b) the terms of the Surety are hereby ratified and confirmed, all as of the
date hereof.

 

NEW AGE TRANSLATION, INC.

 

 

By:

 

/s/ David T. Gulian

 

 

 

Name/Title: David T. Gulian, President

 


--------------------------------------------------------------------------------